DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hussell et al (US 2013/0258658; hereinafter Hussell).
Regarding claim 7, Fig 5A of Hussell discloses a light-emitting device comprising:
a light emitting element (158; Fig 5A; ¶ [0036]) including an anode electrode (164; Fig 5A; ¶ [0036]) and a cathode electrode (162; Fig 5A: ¶ [0036]); and
a mounting board (Fig 5A) including an anode pad (165; Fig 5A; ¶ [0036]), a cathode pad (163; Fig 5A; ¶ [0036]) and a heat radiating pad (172; Fig 5A; ¶ [0040]) each of which is electrically independent (Fig 5A),
.

Allowable Subject Matter
Claims 1-6, 7 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a module board including an anode terminal, a cathode terminal and a heat sink;
an anode connection member connecting the anode pad and the anode terminal;
a cathode connection member connecting the cathode pad and the cathode terminal; and
a metal ribbon connecting the heat radiating pad and the heat sink”.

Regarding claim 8, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “mounting the light emitting device on a module board including an anode terminal, a cathode terminal and a heat sink;
connecting an anode connection member to the anode pad and the anode terminal;
connecting a cathode connection member to the cathode pad and the cathode terminal; and
connecting a metal ribbon to the heat to radiating pad and heat sink”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al (US 2007/0057364; Missing limitations such as module boards and metal ribbons used to connect heat radiating pads to the heat sink)
Wu (US 2013/0215613; Missing limitations such as module boards and metal ribbons used to connect heat radiating pads to the heat sink)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895